CYCLE TRANSACTION ANALYSIS 2015
Appendix D (C)             APRIL


WRE–CATAN–SKINNY CROW       04/03/15–04/23/15




                                                                                WRE
                                                                                                    $5
                                                               74                          IN V
                                                                       00




                                                    2, 6




                                                                                                     88
                                                                      1                        OI
                                                                     B




                                                                                                         ,6 3
                                                    ,6 4




                                                                                                CE
                                                               OR




                                                                                                    SF


                                                                                                            2, 8 5
                                                $588

                                                           SF




                                                                                                    OR
                                                       “F” INVOICE




                                                                                                             0
                                                                                                      9B9
                                                   CATAN                                             SKINNY
                                                                                                      CROW
                                                                             NO INVOICES

                                                                            $588,642,674

                                                                                                                     Page 9
